Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-14, 17-19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Finn (US 20140104133).
Wolfgang teaches
1. A chip card, comprising: a chip card body having a recess; and a chip module arranged in the recess (Wolfgang, Figs. 4-5), wherein the chip module is arranged with a distance of at most 20 µm between the chip module surface facing the bottom of the recess and the bottom of the recess (Wolfgang, Figs. 4-5, par. 76: air layer h6, h8 is 20-100 µm); wherein the chip card body has a layer thickness from the bottom of the recess up to a surface of the chip card body facing away from the bottom of the recess of at least 200 µm (“the card body may preferably be between 660 and 700μm”).  
2. The chip card as claimed in claim 1, wherein the layer thickness from the bottom of the recess up to a surface of the chip card body facing away from the bottom of the recess is at least 210 µm (see Wolfgang, Figs. 4-5 and related description)  
3. The chip card as claimed in claim 1, wherein the layer thickness from the bottom of the recess up to a surface of the chip card body facing away from the bottom of the recess is at least 240 µm (see Wolfgang, Figs. 4-5 and related description)   
4. The chip card as claimed in claim 1, wherein the layer thickness from the bottom of the recess up to a surface of the chip card body facing away from the bottom of the recess is at least 250 µm (see Wolfgang, Figs. 4-5 and related description)    
8. The chip card as claimed in claim 1, wherein the chip module has a thickness of at most 600 µm (see Wolfgang, Figs. 4-5 and related description)   
9. The chip card as claimed in claim 1, wherein the chip module has a thickness of at most 550 µm (see Wolfgang, Figs. 4-5 and related description)   
10. The chip card as claimed in claim 1, wherein the chip module has a thickness of at most 540 µm (see Wolfgang, Figs. 4-5 and related description)  
11. The chip card as claimed in claim 1, wherein the chip card has a thickness of at most 840 µm (see Wolfgang, Figs. 4-5 and related description)  
Re claims 12-14, 17-19, see discussion regarding claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 15-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfgang (DE 102014108626) in view of Finn (US 20140104133)
Re claims 5-7, Wolfgang is silent to wherein the chip module is arranged with a distance of at most 18 µm or 12 µm or 10 µm between the chip module surface which faces the bottom of the recess and the bottom of the recess
However, this is considered an obvious extension of Wolfgang’s teachings since Wolfgang have taken in consideration the thicknesses of the chip module CM as well as the air gap to be close to the claimed dimensions.  Furthermore, it has been recognized that changes in size/proportion and shape are an obvious expedient.  See MPEP 2144.04.
Re claims 15-16, see discussion regarding claims above.
 Re claim 20.12, Wolfgang is silent to before the formation of the recess, a determination of a mean thickness for a plurality of chip modules; wherein the recess is formed with a depth corresponding to a sum of the mean thickness and a predetermined value for the distance between the chip module surface facing the bottom of the recess and the bottom of the recess.
However, this is considered an obvious extension of Wolfgang’s teachings since Wolfgang have taken in consideration the thicknesses of the chip module CM as well as the air gap to be close to the claimed dimension.  Furthermore, it has been recognized that changes in size/proportion and shape are an obvious expedient.  See MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teachings of Finn for more accurate placement of the module
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887